UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6681



DWAYNE DELESTON,

                                              Plaintiff - Appellant,

          versus


NORTH CHARLESTON POLICE DEPARTMENT; JAMES W.
ROWAN, II; TERRY CAULDER, Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(CA-04-546)


Submitted:   October 20, 2004             Decided:   November 4, 2004


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Deleston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dwayne   Deleston   appeals   the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.      We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.             See Deleston v.

North Charleston Police Dep’t, No. CA-04-546 (D.S.C. Mar. 29,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -